Citation Nr: 1016735	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability to include as secondary to service-connected 
disabilities.  

2. Entitlement to service connection for arthritis of the 
hips to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1950 to July 1953 and from September 1955 to September 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Board remanded the case for further 
development.  In January 2009, the Board reopened the claim 
of service connection for a low back disability and remanded 
both claims for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A low back disability was not affirmatively shown to have 
been present in service; arthritis or degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service; and the current low back 
disability to include arthritis or degenerative changes first 
documented after service beyond the one-year presumptive 
period for arthritis or degenerative joint disease as a 
chronic disease, is unrelated to an injury or disease of 
service origin; and a low back disability was not caused by 
or made worse by a service-connected disability.  

2. Arthritis of the hips was not affirmatively shown to have 
been present in service; arthritis or degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service; and the current bilateral 
hip arthritis was first documented after service beyond the 
one-year presumptive period for arthritis or degenerative 
joint disease as a chronic disease, is unrelated to an injury 
or disease of service origin; and arthritis of the hips was 
not caused by or made worse by a service-connected 
disability.  


CONCLUSIONS OF LAW

1. A low back disability to include arthritis or degenerative 
joint disease was not incurred in or aggravated by service; 
service connection for a low back disability to include 
arthritis or degenerative joint disease may not be presumed 
to have been incurred during service; and a low back 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

2. Arthritis of the hips was not incurred in or aggravated by 
service; service connection for arthritis of the hips may not 
be presumed to have been incurred during service; and 
arthritis of the hips is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2004, in March 2006, in 
June 2008 and in February 2009.  The Veteran was notified of 
the evidence needed to substantiate the claims of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified of 
the evidence necessary to substantiate the claim of secondary 
service connection for arthritis of the hips, that is, 
evidence of a relationship between the claimed condition and 
a service-connected condition.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included, in general, the provisions for the effective 
date of a claim and for the degree of disability assignable. 

The VCAA notice in February 2009, which pertained to the 
claim of service connection for arthritis of the hips 
secondary to a left knee disability, did not provide the 
information necessary to substantiate secondary service 
connection for a low back disability or service connection 
for arthritis of the hips secondary to a service-connected 
disability other than a left knee disability.  Such a content 
error is a Type One error (failure to notify the veteran of 
what evidence is needed to substantiate the claim).  And a 
Type One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  In this case, in the 
in statement of the case issued to the Veteran in June 2005, 
the RO cited the pertinent regulations governing a claim of 
secondary service connection.  Thereafter the Veteran had the 
opportunity to submit additional argument.  Having received a 
copy of the statement of the case, a reasonable person could 
be expected to understand from the notice provided what was 
needed to establish secondary service connection.  

Because VA provided the Veteran with reasonable notice of the 
type of evidence needed to substantiate the claim of 
secondary service connection for a low back disability and 
arthritis of the hips, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error nonprejudicial as the error did not affect the 
essential fairness of the adjudication.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent that fully adequate VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims of 
service connection were readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records and afforded the 
Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Where a Veteran who served for ninety days develops arthritis 
or degenerative joint disease within one year from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran did sustain 
an injury of the right lower extremity in combat and the 
provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Low Back 

Facts 

In a rating decision in March 1973, the RO granted service 
connection for residuals of fractured right tibia, a 
fractured right fibula and a fractured right talus.  A rating 
decision in February 2009 granted service connection for 
patellofemoral syndrome of the left knee.  In multiple 
statements the Veteran argues that his low back disability 
and bilateral hip disability are secondary to his service-
connected disabilities of the right lower extremity and the 
left knee disability.  



The service treatment records contain no complaint, finding, 
history, notation, treatment, or diagnosis of a low back 
abnormality.  On entrance examinations in July 1950 and July 
1955 there were no back abnormalities noted.  The service 
treatment records show that in May 1964 the Veteran had pain 
in the L2-L3 area.  In June 1965, the Veteran complained of 
pain in the lower thoracic spine, and an old injury in 1964 
was noted.  The pertinent finding was kypho-scoliosis and x-
ray was negative.

In February 1966 in Vietnam, while on a combat mission, the 
Veteran jumped about four to five feet from a hovering 
helicopter and sustained fractures of the right talus, the 
right fibular head, and the right tibial plateau.  In June 
1966, the records show no tenderness or limitation of motion 
of the back.

On reenlistment examination in June 1970, the Veteran denied 
recurrent back pain.  On the retirement report of medical 
history in April 1972, the Veteran gave a history of 
recurrent back pain.  The examiner noted that the Veteran had 
questionable back pain radiating from an ulcer.  There was no 
diagnosis of a low back disability.

After service on VA examination in February 1973, there were 
no low back complaints.  The Veteran walked without a right-
sided limp.  X-rays of the lumbosacral spine showed normal 
curvature and no evidence of spondylolysis or 
spondylolisthesis.  

On VA examination in August 1975, the Veteran complained of 
low back pain.  The impression was low back pain without 
functional or neurological impairment.

Service department records show that in July 1994 history 
included occasional lower back pain that had increased over a 
year.



Records of a private physician show that in January 2004 the 
Veteran complained of low back pain.  X-rays revealed 
degenerative changes of the lumbar spine and rotoscoliosis.  
In a statement in February 2004, a private physician 
expressed the opinion that the Veteran's low back disability 
was more likely a residual of favoring the left knee and 
ankle over the years.  

On VA examination in October 2005, the diagnosis based on x-
ray evidence was degenerative joint disease of the lumbar 
spine, moderate scoliosis to the left, moderate osteoporosis 
and mild anterior wedging.  The examiner concluded it was 
less likely than not that the low back pain was related to 
the right ankle and foot condition.  

On VA examination in March 2006, the Veteran indicated that 
his low back disability began two to three years prior to his 
stroke in 1982.  He indicated he injured his back in service 
in parachute jumps.  On physical examination, the examiner 
indicated the Veteran had generalized weakness secondary to 
his stroke with left sided hemiparesis.  The diagnoses were 
lumbosacral spine strain, degenerative changes and 
osteoporosis.  The examiner was of the opinion that the 
Veteran's low back disability was less likely than not 
related to the service-connected residuals of right fibular 
and right tibial fracture and more likely than not was 
related to scoliosis and the cerebrovascular accident with 
left-sided hemiparesis and osteoporosis.  

On VA general examination in November 2007, the Veteran 
complained of pain and the diagnosis was thoracolumbar spine 
degenerative joint disease with scoliosis, left peroneal 
neuropathy and foot drop.  

On VA examination in June 2009, the examiner noted there was 
x-ray evidence of thoracolumbar scoliosis.  The claims folder 
was reviewed by the examiner, who is a Doctor of Osteopathy.  
The diagnosis was severe arthritic degeneration of the 
lumbosacral spine.  


The examiner concluded that it was less likely than not that 
the degeneration of the Veteran's lumbar spine was at all 
related to the residuals of the service-connected fractures 
of the right talus, right fibula, right tibia and 
chondromalacia of the left knee.  The examiner's rationale 
was that x-rays at the time of the injury were minor, 
nondisplaced and not intra-articular and healed without 
sequelae.  These factors suggest that there should be little 
or no post-traumatic arthritis in the ankle joint and, x-rays 
from 1975 and 2009 showed that osteoarthritis in the joints 
was mild and degenerative rather than post-traumatic.  

The examiner noted that as there was no significant arthritis 
of the ankles and arthritis of the knees was age related, 
there can not be any link of the arthritis of the spine to 
the service-connected injury.  As for chondromalacia of the 
left knee, the examiner commented that it was a common 
diagnosis used during the Veteran's period of service, is not 
a permanent and on-going condition and it has not been shown 
to lead to advancing osteoarthritis of the knees and 
certainly not of the hip or lumbar spine.  

Analysis

On the basis of the service treatment records, a low back 
disability was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. §§ 
1110, 1131  and 38 C.F.R. § 3.303(a) is not established. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
low back disability and sufficient observation to establish 
chronicity during service and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

As degenerative changes were first documented in 2004, the 
initial documentation of arthritis, is well beyond the 
one-year presumptive period for manifestation of arthritis as 
a chronic disease after separation from service in 1972 and 
presumptive service connection f under 38 U.S.C.A. §§ 1112 
and  1137 and 38 C.F.R. §§ 3.307 and 3.309 is not 
established. 

As the Veteran engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease.  So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury was occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent evidence is required.  
Stated differently, evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 
(1996)).

After service, the records first show low back pain in August 
1975 after a period of about three years after service.  To 
the extent the Veteran sustained injuries of the right lower 
extremity while on a combat mission in Vietnam, and as the 
Veteran's statements are credible and as the Veteran is 
competent to describe symptoms of low back pain in service, 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent as to symptoms of an injury or illness, which 
are within the realm of personal knowledge), but as it does 
not necessarily follow that there is a relationship between 
the current low back disability and the continuity of 
symptomatology that the Veteran avers, and as a low back 
disability is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d) and under 38 
U.S.C.A. § 1154, lay evidence can serve to support a claim 
for service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish 
a diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Although the Veteran is competent to describe symptoms of 
pain, which he can observe, the diagnosis of a low back 
disability to include arthritis is based on history and 
clinical findings, which are interpreted by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  

As a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a diagnosis that requires the correlation of history 
and clinical findings to a disease process.  For this reason, 
the Board determines that a low back disability is not a 
simple medical condition that a lay person is competent to 
identify.  

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

There is no medical opinion of record associating the 
Veteran's low back disability to service.  The Veteran 
contends that his low back disability is secondary to his 
service-connected disabilities to include his service-
connected disabilities of the right lower extremity and the 
service-connected left knee.  

On the claim of whether a low back disability is proximately 
due to or the result of service-connected disabilities of the 
right lower extremity and the service-connected left knee 
disability, the question posed is whether the low back 
disability was caused by or aggravated by (permanently made 
worse) the service-connected disabilities.  38 C.F.R. § 
3.310(a).  

As for the medical evidence of record addressing medical 
causation, the favorable evidence consists of a private 
medical opinion received in February 2004 whereby the 
physician concluded that the Veteran's low back disability 
was more likely a residual of favoring the left knee and 
ankle over the years.  The VA opinions in March 2006 and June 
2009 oppose the claim.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 



Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA opinions because the opinions are 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable private 
medical evidence as no reasoning or rationale was provided 
for the conclusions reached.  The examiner merely stated that 
a low back disability was a residual of favoring the left 
knee without providing any rationale.  A mere conclusion 
statement is insufficient to allow the Board to make an 
informed decision as to the weight to assign to the medical 
statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  
Conversely, the VA opinions were based on medical principles 
and applied to the facts of the case.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  

In March 2006, the VA examiner related the low back 
disability to scoliosis and a cerebrovascular accident.  In 
June 2009, the VA examiner explained that as arthritis in the 
right leg was mildly degenerative rather than post-traumatic 
and arthritis of the left knee was age related the low back 
disability was not secondary to the service-connected 
disabilities of the right lower extremity and the service-
connected left knee disability. 

The VA examiners considered the nature of the low back 
disability, the history and relevant longitudinal complaints 
in proffering the opinions.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Hips

Facts

The service treatment records contain no complaint, finding, 
history, notation, symptom, treatment, or diagnosis of a 
bilateral hip abnormality.  

Private medical records show that in June 1995 the Veteran 
complained of pain in hips over five years.  There was 
tenderness to palpation of the right hip, the left hip was 
nontender.  The diagnosis was right hip bursitis.  X-rays in 
June 1995 were negative. 

VA records show that in November 2000 degenerative joint 
disease in the left hip was noted.  The records also document 
a cerebral vascular accident in 1993.  X-rays in April 2001 
showed a normal left hip.  In April 2002, arthritis of the 
hips was documented.  Private medical records in January 2004 
show the Veteran complained of bilateral hip pain.  

In July 2004, a private physician expressed the opinion that 
the Veteran's bilateral hip osteoarthritis was most likely 
related to him favoring his left knee and right leg over the 
years.  

On VA examination in October 2005, the diagnosis was 
bilateral hip arthralgia with normal x-rays.  The examiner 
concluded that the Veteran had a cerebrovascular accident 
with left-sided lower extremity involvement and his current 
symptoms in the hip and left leg were related to the 
cerebrovascular accident as well as idiopathic neuropathy and 
peroneal neuropathy.  The examiner concluded it was less 
likely than not that the bilateral hip pain was related to 
the right ankle and foot condition.  

VA records in February 2007 show left hip pain and X-rays 
were negative.  On VA general examination in November 2007, 
the Veteran complained of pain and had a diagnosis of 
bilateral hip sprain.  VA records from 2008 to 2009 continue 
to indicate hip pain and arthralgia.  X-rays in September 
2008 show no significant bone or joint abnormality of either 
hip.  

On VA examination in June 2009, the Veteran complained of 
increasing pain in the hips.  The Veteran indicated the onset 
of his hip pain was four years earlier.  X-rays show joint 
space narrowing.  The diagnosis was moderate osteoarthritis 
of the right hip.  The examiner concluded that it was less 
likely than not that the degenerative changes based on 
objective findings and x-ray evidence were related in any way 
to the service-connected disabilities.  The VA examiner 
explained that the changes were mild to moderate, there was 
little or no symptomatology before the Veteran complained of 
hip pain four years earlier, and x-rays were entirely 
consistent with age-related changes of the hips.  The 
examiner noted that restriction in rotation of the hips was 
more related to degenerative changes in the lumbar spine.  

Furthermore, the VA examiner noted that the Veteran first 
reported left hip pain around the time of his cerebrovascular 
accident several years ago.  The degenerative changes of the 
lumbosacral spine, the onset of the muscle atrophy and 
subsequent instability of the left knee would change the gait 
radically.  The VA examiner concluded that the disturbed gait 
lead to increased hip pain.  

Analysis

On the basis of the service treatment records, arthritis of 
the hips was not affirmatively shown to have been present 
during service, and service connection under 38 U.S.C.A. §§ 
1110, 1131  and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document 
arthritis of the hips, the Veteran is competent to describe 
hip pain, but the Veteran himself first described hip pain in 
1995, dating to the early 1990s.  In any event, as the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify 
arthritis of the hips and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  

As degenerative joint disease of the left hip was noted in 
November 2000 and in both hips in April 2002, the initial 
documentation of arthritis is well beyond the one-year 
presumptive period for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 
38 C.F.R. §§ 3.307 and 3.309. 

As the Veteran engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease.  So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury was occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent evidence is required.  
Stated differently, evidence of a current disability and a 
nexus to service is still required.  Wade v. West, 11 Vet. 
App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 
(1996)).

After service, the records first show a history of hip pain 
in 1990, and the absence of symptoms of pain from 1972 to 
1990, a period of approximately eighteen years, interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

For these reasons, service connection for a low back 
disability based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established. 



Although the Veteran's statements are credible and the 
Veteran is competent to describe symptoms of an illness, 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent as to symptoms of an injury or illness, which 
are within the realm of personal knowledge), but as it does 
not necessarily follow that there is a relationship between 
the current arthritis of the hips and the continuity of 
symptomatology that the Veteran avers, and as arthritis of 
the hips is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence or diagnosis of such a disability 
therefore is medical in nature.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d) and under 38 
U.S.C.A. § 1154, lay evidence can serve to support a claim 
for service connection.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. § 3.159.

And lay evidence can be competent and sufficient to establish 
a diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Although the Veteran is competent to describe symptoms of 
pain, which he can observe, the diagnosis of arthritis of the 
hips, is based on history and clinical findings, which are 
interpreted by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, 
statement, or opinion.  

As a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to 
offer a diagnosis that requires the correlation of history 
and clinical findings to a disease process.  For this reason, 
the Board determines that arthritis of the hips, is not a 
simple medical condition that a lay person is competent to 
identify.  

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

There is no medical opinion of record associating the 
Veteran's arthritis of the hips to service.  The Veteran 
contends that arthritis of the hips is secondary to his 
service-connected disabilities of the right lower extremity 
and the left knee. 

On the claim of whether arthritis of the hips is proximately 
due to or the result of service-connected disabilities, the 
question posed is whether the hip disability was caused by or 
aggravated by (permanently made worse) the service-connected 
disabilities.  38 C.F.R. § 3.310(a).  



As for the medical evidence of record addressing medical 
causation, the favorable evidence consists of a private 
opinion received in July 2004 whereby the physician concluded 
that the Veteran's bilateral hip osteoarthritis was most 
likely related to him favoring his left knee and right leg 
over the years.  The VA opinions in October 2005 and June 
2009 oppose the claim.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA opinions because the opinions are 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable private 
medical evidence as no reasoning or rationale was provided 
for the conclusions reached.  The examiner merely stated that 
the hip disability was due favoring the left knee without 
providing any rationale.  A mere conclusion statement is 
insufficient to allow the Board to make an informed decision 
as to the weight to assign to the medical statement.  Stefl 
v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the 
VA opinions were based on medical principles and applied to 
the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. 
App. 295 (2008).  

The VA examiner in October 2005 concluded that the Veteran 
had a cerebrovascular accident with left-sided lower 
extremity involvement and his current symptoms in the hip and 
left leg were related to the cerebrovascular accident as well 
as idiopathic neuropathy and peroneal neuropathy.  



The VA examiner in June 2009 concluded that it was less 
likely than not that the degenerative changes based on 
objective findings and x-ray evidence were related in any way 
to the service-connected disabilities because the changes 
were mild to moderate, there was little or no symptomatology 
before 1990 and x-ray findings were entirely consistent with 
age-related changes of the hips and the disturbed gait. 

The VA examiners considered the nature of the Veteran's 
bilateral hip arthritis and the Veteran's medical history in 
providing their opinions.  

As the Board may consider only competent medical evidence to 
support its finding as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability, arthritis or 
degenerative joint disease, to include as secondary to 
service-connected disabilities is denied.  

Service connection for arthritis of the hips to include as 
secondary to service-connected disabilities is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


